                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

         William Hammond,             )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:19-cv-00544-KDB
                                      )               3:94-cr-00110-KDB
                 vs.                  )
                                      )
                USA,                  )
                                      )
           Respondent(s).

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 18, 2019 Order.

                                               October 18, 2019
